Dix Hills Partners, LLC Code of Ethics General The Code of Ethics is predicated on the principle that the Company owes a fiduciary duty to its Clients.1Accordingly, Employees must avoid activities, interests and relationships that run contrary (or appear to run contrary) to the best interests of Clients.At all times, the Company will be mindful to: · Place Client interests ahead of the Company’s – As a fiduciary, the Company will serve in its Clients’ best interests. In other words, Employees may not benefit at the expense of Clients. · Engage in personal investing that is in full compliance with the Company’s Code of Ethics – Employees must review and abide by the Company’s Personal Securities Transaction and Insider Trading Policies. · Maintain full compliance with the Federal Securities Laws – Employees must abide by the standards set forth in Section 204 and Rule 204A-1 under the Advisers Act as well as Rule 17j-1 under the IC Act. Any questions with respect to the Company’s Code of Ethics should be directed to the CCO.As discussed in greater detail below, Employees must promptly report any violations of the Code of Ethics or Federal Securities Law to the CCO.All reported Code of Ethics violations will be treated as being made on an anonymous basis. Risks In developing this policy and procedures, the Company considered the material risks associated with administering the Code of Ethics.This analysis includes risks such as: · Employee engages in various personal trading practices that wrongly make use of Material Non-Public Information resulting in harm to Clients or unjust enrichment to the Employee (These practices include trading ahead of Clients and passing Material Non-Public Information on to spouses and other persons over whose accounts the Employee has control.). · Employees are able to cherry-pick Clients' trades and systematically move profitable trades to a personal account and let less profitable trades remain in Clients’ accounts. · One or more Employees engage in an excessive volume of personal trading (as determined by the CCO) that detracts from their ability to perform services for Clients. · The personal trading of Employees does not comply with Rule 204A-1 under the Advisers Act or Rule 17j-1 under the IC Act. · Employees are not aware of what constitutes Material Non-Public Information. · Employees serve as trustees and/or directors of outside organizations. · Employees use the Company’s property, including research, supplies, and equipment, for personal benefit. The Company has established the following guidelines as an attempt to mitigate these risks. Guiding Principles & Standards of Conduct All Employees will act with competence, dignity and integrity, in an ethical manner, when dealing with Clients, the public, prospects, third-party service providers and fellow Employees.The following set of principles frame the professional and ethical conduct that the Company expects from its Employees: · Act with integrity, competence, diligence, respect, and in an ethical manner with the public, Clients, prospective Clients, Investors, prospective Investors, and Employees; · Place the integrity of the investment profession, the interests of Clients, and the interests of the Company above one’s own personal interests; · Adhere to the fundamental standard that you should not take inappropriate advantage of your position; · Avoid any actual or potential material conflict of interest; · Conduct all personal securities transactions in a manner consistent with this policy; · Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; · Practice and encourage others to practice in a professional and ethical manner that will reflect favorably on you and the profession; · Promote the integrity of, and uphold the rules governing, capital markets; · Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals. · Comply with applicable provisions of the Federal Securities Laws. 1.Personal Security Transaction Policy Employees may not purchase or sell any Security in which the Employee has a Beneficial Interest unless the transaction occurs in an Exempted Security or the Employee has complied with the procedures of this policy as set forth below.Exceptions to the Personal Security Transaction Policy are at the sole discretion of the CCO and must be documented in writing. Pre-Clearance Procedures Employees must have written clearance for all private placements; new issues such as Initial Public Offerings; transactions in U.S. Government bonds or notes; transactions in derivatives on U.S Government bonds or notes; and transactions in the Federated Enhanced Treasury Income Fund before entering into the transaction.The Company reserves the right to disapprove any proposed transaction that may have the appearance of improper conduct, and may fail to pre-clear a proposed Employee transaction for a number of reasons, including, but not limited to: conflicting sides of a transaction with Clients; violation of a confidentiality agreement; or the proposed transaction is before an intended Client trade program. Employees shall complete the Private Placement, IPO, and U.S. Government-Related Security Pre-Clearance Form (Attachment A) when requesting an investment in a private placement;purchase of a new issue such as an Initial Public Offering; transaction in a U.S. Government bond or note; transaction in derivatives on U.S. Government bonds or notes; or transactions in the Federated Enhanced Treasury Income Fund.All pre-clearance requests must be submitted to the CCO. With regard to an Employee investment in a private investment vehicle sponsored by Dix Hills (the “Fund”), the Employee shall not be required to obtain pre-approval from the CCO for an “initial” investment or subscription to the Fund. Rather, the execution of the Fund’s subscription document shall serve as evidence of the Company’s pre-clearance of the Employee’s investment in the Fund. Reportable Securities The Company requires Employees to provide periodic reports (See the Reporting section) regarding transactions and holdings in any Security (as defined in the Compliance Manual), except that Employees are not required to report the following Exempted Securities: · Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; · Shares issued by money market funds; · Shares issued by open-end mutual funds other than Reportable Funds, and · Shares issued by unit investment trusts that are invested exclusively in one or more open-end funds. Reporting The Company must collect three (3) reports from Employees regarding the personal trading activities of the Employees.The reports, as described in further detail below, are: 1. Initial and Annual Securities Accounts Reports; 2.
